Citation Nr: 1212889	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected Boerhaave syndrome. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision, which granted service connection for Boerhaave syndrome and assigned a noncompensable evaluation, effective December 14, 2004.

In the July 2006 statement of the case (SOC), the RO assigned a 10 percent evaluation to the Veteran's service-connected Boerhaave syndrome, effective December 14, 2004.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal)

This issue was remanded by the Board for further development in August 2010. 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he or she is unable to work due to a service connected disability).  The Board notes that, in the September 2006 VA Form 9 Appeal, the Veteran asserted that she is unable to get a job because of her Boerhaave syndrome.  She further asserted that no one will hire her because of this condition and, even if she was hired, she would be unable to work.  Therefore, in consideration of Rice, and as the Veteran has essentially asserted that she has been prevented from obtaining gainful employment as a result of her service-connected Boerhaave syndrome, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.

The Board notes that, while the majority of the documents related to the Veteran's claims are maintained in a physical claims file, some documents have been stored in a highly secured electronic repository as a part of the Virtual VA paperless claims processing system.  Therefore, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran submitted a statement in January 2006 indicating that she disagreed with a January 13, 2006, decision, which denied eligibility for emergency care outside of the VA medical system for her service-connected condition.  The Board notes that the claims file does not contain a copy of such a decision.  However, to the extent that such a decision may exist in a separate file at the local VA Medical Center (VAMC) or elsewhere, the Board finds that this statement need be addressed by the RO and possibly referred to the VAMC for consideration as either a new claim or a notice of disagreement (NOD).  Therefore, the issue of entitlement to emergency care outside of the VA medical system for service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that this issue was remanded by the Board in August 2010 in order to afford the Veteran a VA examination to determine the current severity of her service-connected Boerhaave syndrome.  The claims file contains a September 20, 2010, document indicating that the attached communication was returned to the Board as undeliverable.  On November 17, 2011, a supplemental statement of the case (SSOC) was sent to the same address to which the Board remand was sent.  This SSOC indicated that the Veteran failed to report for a VA examination on September 27, 2010.  This SSOC also indicated that several attempts to verify the Veteran's address had been made to no avail. 

An October 4, 2011, letter, from VA to Southeastern Ohio Regional Jail indicates that Social Security Administration (SSA) reflects that the Veteran was incarcerated in that facility on July 30, 2010.  

In a February 2012 Written Brief Presentation, the Veteran's representative indicated that VA has been unable to locate the Veteran.  It was further indicated that the local representative had been contacted, who indicated that the Veteran resides at a different address than that to which the Board remand and SSOC were sent.  This address was listed in the Written Brief Presentation.  The Veteran's representative requested that this issue be remanded again in order to afford the Veteran a VA examination.  

In light of the fact that it appears that the recent notifications sent from VA to the Veteran were sent to an incorrect address, and a correct address has now been provided to VA, the Board finds that these issues should be remanded in order to send copies of the August 2010 Board remand and the November 2011 SSOC to the Veteran at her current address.  Additionally, as it is unclear whether the Veteran ever received proper notification that she was scheduled for a VA examination, she should be scheduled for a new VA examination to determine the current severity of her service-connected Boerhaave syndrome.  

Furthermore, as the claim for entitlement to TDIU is now on appeal before the Board, the Veteran should also be provided a VA examination for the proper assessment of her claim for entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the Veteran should be scheduled for a VA examination to determine whether she is precluded, by reason of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).
Finally, the Board notes that, in a February 2006 letter, the Veteran's VA physician reported that she had been hospitalized at the Ohio State University intensive care unit for five days.  In a March 2006 VA treatment record, it was noted that the Veteran was most recently treated in the intensive care unit at Riverside in January 2006.  Records of this hospitalization and treatment should be obtained and associated with the claims file.  The RO should also take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send copies of the August 18, 2010, Board remand and the November 17, 2011, SSOC to the Veteran.

2. Obtain any and all recent VA treatment records that have not already been associated with the claims file.

3. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the Veteran's Boerhaave syndrome that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from the Ohio State University intensive care unit and from the intensive care unit in Riverside.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of her Boerhaave syndrome.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report. 

Following examination, review of the claims file, and interview of the Veteran, the examiner should identify the nature of the Veteran's Boerhaave syndrome and discuss its manifestations.  The severity of such manifestations should also be discussed. 

The examiner should indicate whether the Veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  The examiner should indicate whether the Veteran experiences symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia.  The examiner should also provide a discussion of whether the manifestations of the Boerhaave syndrome are productive of considerable or severe impairment of health. 

5. Schedule the Veteran for an appropriate VA examination for her claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding her recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of her service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected Boerhaave syndrome and service-connected residuals from broken left ankle should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

6. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC was issued.  If the benefits sought remain denied, the Veteran and her representative should be provided a SSOC.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


